ZEHMER, Judge.
Willie Ray Harper appeals a final judgment adjudicating him guilty of first degree murder and possession of a firearm during commission of a felony. He contends that the state violated his right to an impartial jury by using peremptory challenges to systematically exclude women from the jury. This issue was not properly preserved for appellate review because appellant’s counsel only objected to the state’s exercise of the challenge on the basis of race; counsel failed to articulate any objection that the state was exercising its peremptory challenges in such a manner as to unconstitutionally exclude women from the jury. Because this issue is not properly before us, we do not address the question of whether the use of peremptory challenges to exclude potential jurors on the basis of their gender violates the principles enunciated in State v. Slappy, 522 So.2d 18 (Fla.1988), Blackshear v. State, 521 So.2d 1083 (Fla.1988), and State v. Neil, 457 So.2d 481 (Fla.1984).
We affirm Harper’s second point on appeal without discussion.
AFFIRMED.
ERVIN and NIMMONS, JJ., concur.